    Case 2:20-cv-12356-AJT-RSW ECF No. 1 filed 08/28/20       PageID.1    Page 1 of 5



                         UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF MICHIAN
                                _________________

MEEMIC INSURANCE COMPANY,
as subrogee of Jennifer Ann Peyerk,

        Plaintiff,                                    Case No. 20-cv-

v                                                     Honorable:

VITALIE BARBULAT and
WESTWAY GROUP CANADA, INC.

        Defendants.

Andy J. VanBronkhorst (P72095)
HEWSON & VAN HELLEMONT, P.C.
Attorneys for Meemic Insurance Company
625 Kenmoor Ave., S.E., Ste. 304
Grand Rapids, MI 49546
(616) 949-5700
ajv@vanhewpc.com

                                      COMPLAINT
        THERE IS ANOTHER CIVIL ACTION BETWEEN THESE PARTIES
        ARISING OUT OF THE SAME TRANSACTION OR OCCURRENCE AS
        ALLEGED IN THE COMPLAINT HAS BEEN PREVIOUSLY FILED IN THE
        UNITED STATES DISTRICT COURT THE FOR THE EASTERN
        DISTRICTION OF MICHIGAN, SOUTHERN DIVISION, CASE NO. 4:19-CV-
        11173-MFL-DRG AND ASSIGNED TO JUDGE MATTHEW F. LEITMAN
        AND REMAINS PENDING.

        Meemic Insurance Company (“Meemic”), as subrogee of Jennifer Ann Peyerk

(“Peyerk”), by its attorneys Hewson & Van Hellemont, P.C., states the following for its

Complaint against Vitalie Barbulat (“Barbulat”) and Westway Group Canada, Inc. (“Westway

Group”):




{DocNo. 03086788 }                         1
  Case 2:20-cv-12356-AJT-RSW ECF No. 1 filed 08/28/20                 PageID.2     Page 2 of 5



                                       Jurisdiction and Venue

        1.       Barbulat is an individual residing at 131--100 George Henry Blvd., North York,

Ontario, Canada M2J1E7.

        2.       Westway Group is a Canadian corporation whose principal place of business is at

9200 Dufferin St., Concord, Ontario, Canada.

        3.       Meemic is a Michigan no-fault insurer.

        4.       This lawsuit arises out of a motor-vehicle collision, in which Meemic’s insured

Peyerk was injured and for which Meemic paid insurance benefits.

        5.       The amount in controversy is more than $75,000.00, exclusive of interest, costs,

and attorney fees.

        6.       This Court has either general jurisdiction over the Defendants, or, in the

alternative, limited personal jurisdiction over the Defendants under Michigan’s long arm statute

at sections MCL 600.715(1), (2), and (5).

        7.       Jurisdiction is proper in this Court.

        8.       Venue is proper in this Court.

                                         General Allegations

        9.       On February 2, 2018, Peyerk was driving a 2008 Lincoln Navigator westbound

on I69 near Belsay Road, in Burton, Michigan.

        10.      Barbulat, an employee of Westway Group, was driving a 2016 Volvo semi-truck

westbound on I69, behind Peyerk in the Navigator.

        11.      Peyerk slowed the Navigator because of icy conditions on the roadway.




{DocNo. 03086788 }                                  2
  Case 2:20-cv-12356-AJT-RSW ECF No. 1 filed 08/28/20                       PageID.3   Page 3 of 5



        12.      Barbulat failed to slow the Volvo semi-truck, and instead maintained a high rate

of speed on the roadway. Barbulat drove the semi-truck into the rear of the Navigator, causing a

collision between the two motor vehicles.

        13.      As a result of the collision, Peyerk sustained injuries.

        14.      On the date of the accident, Peyerk was insured under a no-fault insurance policy

issued by Meemic.

        15.      Peyerk tendered claims to Meemic for no-fault benefits, and to date, Meemic has

paid in excess of $655,000 on the claim.

        16.      Upon information and belief, the Volvo was registered in Canada, and was not

insured under a policy of insurance providing Michigan no-fault benefits under MCL 500.3101.

        17.      Upon information and belief, Westway Group was not insured under a policy of

insurance providing Michigan no-fault benefits under MCL 500.3101.

        18.      Upon information and belief, Barbulat was not insured under a policy of

insurance providing Michigan no-fault benefits under MCL 500.3101.

        19.      Because the defendants were not insured by Michigan no-fault policies under

MCL 500.3101, they did not enjoy tort immunity under MCL 500.3135.

        20.      MCL 500.3116 grants Meemic the right to recovery, in tort from Defendants, for

the payments on the PIP claim.

                               Count 1: Negligence against Barbulat

        21.      Barbulat owed Peyerk a duty of care.

        22.      Barbulat breached the duty of care by causing the rear-end collision between the

Volve and the Navigator.

        23.      Barbulat breached the duty of care by driving too fast for conditions.



{DocNo. 03086788 }                                 3
  Case 2:20-cv-12356-AJT-RSW ECF No. 1 filed 08/28/20                     PageID.4      Page 4 of 5



        24.      Barbulat breached the duty of care by failing to maintain an assured clear distance

between the Volvo, which Barbulat was driving, and the Navigator.

        25.      Barbulat breached the duty of care by failing to slow the Volvo when Peyerk,

driving the Navigator, slowed the Navigator in front of Peyerk.

        26.      Barbulat breached the duty of care by failing to switch lanes in order to safely

pass the Navigator, which Peyerk was driving slower than Barbulat.

        27.      Barbulat breached the duty of care in ways that will be known in discovery.

        28.      Barbulat is per se negligent under MCL 257.402(a).

        WHEREFORE, Meemic respectfully requests that this court enter a money judgment in

its favor and against Defendants in an amount greater than this courts jurisdictional minimum,

plus costs, interest, attorney fees, and any other relief that this court deems just.

              Count 2: Liability Against Westway Group as Owner and as Employer

        29.      Westway Group owned and registered the Volvo.

        30.      Under MCL 257.401, Westway Group is liable for the injuries caused to Peyerk

because Westway Group was the owner of the Volvo, and it was being driven with Westway

Group’s express or implied consent or knowledge.

        31.      Further, Barbulat was, upon information and belief, an employee of Westway

Group. Under the principles of respondeat superior, Westway Group is liable for Peyerk’s

negligence.

        WHEREFORE, Meemic respectfully requests that this court enter a money judgment in




{DocNo. 03086788 }                                 4
  Case 2:20-cv-12356-AJT-RSW ECF No. 1 filed 08/28/20                     PageID.5      Page 5 of 5



its favor and against Defendants in an amount greater than this court’s jurisdictional minimum,

plus costs, interest, attorney fees, and any other relief that this court deems just.

                                                Respectfully submitted,

                                                HEWSON & VAN HELLEMONT, P.C.


Dated: August 28, 2020                  By:     /s/ Andy J. VanBronkhorst
                                                Andy J. VanBronkhorst (P72095)
                                                Attorney for Meemic
                                                625 Kenmoor Ave., S.E., Ste. 304
                                                Grand Rapids, MI 49546
                                                (616) 949-5700




{DocNo. 03086788 }                                 5
